DETAILED ACTION
This action is in response to the amendments and remarks filed 05/11/2022 in which claims 1 and 7-8 have been amended; claims 1, 3 and 5-6 have been canceled; claims 11-12 have been newly added; and thus claims 2, 4 and 7-12 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current Office Action. See the updated rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,901,879 (hereinafter “Karnik”) in view of US 2015/0104372 A1 (hereinafter “Lin”), US 2012/0183946 A1 (hereinafter “Tang”) and US 4,680,079 (hereinafter “Tanaka”)
Regarding claim 2 Karnik discloses a method of producing a filter having a graphene layer as a filtering material, comprising: 
forming an active layer (step 2) of atomically thin material which may be graphene;
transferring/attaching the active layer/graphene to a porous substrate before forming pores (i.e. a second water passage hole) in the graphene layer (step 8; where the support may be various membranes C13/L22-34 and is thus “a support layer having first water passage holes perforated in advance” as claimed); 
forming second water passage hole in the graphene layer after attaching the graphene layer to the substrate (i.e. when the structure includes only graphene and the substrate, i.e. no initial substrate); Figs. 1 and 8-10; C4/L32-51, C5/L45-13; C13/L22-34; C16/L35-37; and 
wherein “during transfer the graphene is located on a copper foil and is in contact with the support membrane while the copper is chemically etched away” (C15/L56-58), and thus the graphene is seen to be formed on an initial substrate (copper foil, C17/56-59), and then the initial substrate is removed from the graphene layer after attaching the support layer to the graphene layer and before forming a second water passage hole in the graphene layer as claimed.
Karnik does not limit the means by which the pores in the graphene may be formed (C16/L35-63) but does not specifically disclose (1) forming the second water passage hole in the graphene layer by heating and holding the graphene layer in air containing oxygen at a temperature of 160 to 250°C for 20 hours or more or (2) wherein the support layer is a photoresist and specifically perforating a first water passage hole in the photoresist film; before then attaching the perforated photoresist film to the graphene layer; then exposing the perforated photoresist film to light and stabilizing the perforated photoresist film after attaching the perforated photoresist film to the graphene layer; removing the initial substrate from the graphene layer superficially after exposing the perforated photoresist film to light, and then heating and curing the perforated photoresist film after said removing the initial substrate from the graphene layer.
However, with regard to (1) forming the second water passage hole in the graphene, Lin discloses a “single-step solvent-free, catalyst-free preparation of holey carbon allotropes” (Title), where the carbon allotropes include graphene, and wherein the pores/holes are formed in the graphene/allotrope by heating and holding the graphene layer in air (which inherently contains oxygen, but also heating in oxygen is specifically disclosed [0032]) at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” and specifically including a working time of “about 24 hours”; Fig. 1, [0024]-[0025] and [0032].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Karnik by forming the pores in the graphene active layer by heating and holding the graphene layer in air at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” including “about 24 hours” as disclosed by Lin because (1) this involves the simple substitution of known methods of forming pores in graphene to obtain the predictable results of porous graphene and (2) the method is effective in forming the pores “without the use of solvents, catalysts, flammable gas, additional chemical agents, or electrolysis to produce the pores” (Lin Abstract).
Since the ranges of temperature and working time disclosed overlaps the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lin’s ranges that correspond to the claimed ranges.  See MPEP 2144.05(I).
With regard to (2) a photoresist as the support, Tang discloses it is known to form dry film photoresist into a membrane including a support membrane (Abstract, [0019]-[0021], Claims 37-39), wherein the photo resist is a dry film resist, which is exposed to uv light to pattern the membrane pores, then subjected to a post bake step, the developing to remove exposed material, and then an optional hard bake step to form a dry film (Examples, such as 1A, 1B).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Karnik in view of Lin by using for the perforated support layer a dry film photoresist material as disclosed by Tang because this involves the simple substation of known perforated film membrane support materials to obtain the predictable result of forming a functional supported perforated membrane.
With regard to how the photoresist is specially attached to the graphene in the combined invention, it would have been prima facie obvious to one of ordinary skill in the art to
- perform the light exposure after attaching the photoresist to another layer, because this is done by Tang in all Examples; i.e. exposing the photoresist film to light and stabilizing the photoresist film after attaching the perforated photoresist film to the graphene layer;
- remove the initial substrate at the same time a developing the photo resist, because they are both chemical bath dissolution/etching steps (Karnik C15/L56-58 and Tang [0072]) and would therefore have been obvious to combine or do one after the together ; i.e. removing the initial substrate from the graphene layer after exposing the perforated photoresist film to light; and
- perform a hard bake after the chemical baths because Tang discloses performing the hard bake after the developing and further to ensure removal of all solvents from the baths to produce dry membranes. i.e. heating and curing the perforated photoresist film after removing the initial substrate from the graphene layer.
Karnik in view of Lin and Tang do not disclose specifically perforating a first water passage hole in the photoresist film i.e. before attaching the graphene and exposing the photoresist to light.
However, with regard to (3) perforating a first water passage hole in the photoresist film i.e. before attaching the graphene and exposing the photoresist to light, Tanaka discloses as means for laminating a dry film photoresist to another layer (a PCB) to form a composite that is then later patterned by photolithography (C1/L16-23), wherein the laminator used first punches holes in the film resist with die punch unit 40, before laminating them to the other layer, the holes being access holes for allowing access to indexing holes in the layer beneath so that the laminator correctly advances the two layers together (C3/L38-C4/L8, C8/L36-55, C9/L22-40).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Karnik in view of Lin and Tang by using the lamination device and process which punches holes in the dry film resist before lamination and later photolithography as disclosed by Tanaka to laminate the graphene and film resist together because this involves the use of a known photo resist lamination machine and process to laminate a photo resist film to another layer in a similar way, and to allow proper indexing of the resist through the machine. This hole is thus considered the claimed “a first water passage hole”, regardless of its ultimate use. This in combination results in a process of perforating a first water passage hole in the photoresist film; before then attaching the perforated photoresist film to the graphene layer; then exposing the perforated photoresist film to light and stabilizing the perforated photoresist film after attaching the perforated photoresist film to the graphene layer as claimed.
Note: the preamble recites “a filter molded article”, however it is noted that when reading the preamble in the context of the entire claim, the recitation of the filter being further a “molded article” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.   For the sake of compact prosecution, the Examiner explains that the term "molded" is interpreted to mean that the filter article is formed via a molding process, where the process as described in claim 2 is seen to broadly disclose a molding process which forms the filter article from the various claimed layers.
Regarding claim 4 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 2, wherein forming the second water passage hole in the graphene layer includes forming the second water passage hole in the graphene layer by heating and holding the graphene layer in air containing oxygen at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” and specifically including a working time of “about 24 hours”; Fig. 1, [0024]-[0025] and [0032].
Since the ranges of temperature and working time disclosed overlaps the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lin’s ranges that correspond to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 7 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 2, wherein the photoresist may be a negative photoresist; Tang [0063]-[0064]. 
Regarding claim 9 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 2, wherein forming the second water passage hole in the graphene layer includes forming the second water passage hole in the graphene layer by heating and holding the graphene layer in air containing oxygen at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” and specifically including a working time of “about 24 hours”; Fig. 1, [0024]-[0025] and [0032].
Since the range of temperature disclosed overlaps the ranges claimed, the range recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lin’s range that correspond to the claimed range.  See MPEP 2144.05(I).
With regard to the time claimed of 50 hours or more, Lin only discloses a working time up to 24 hours to achieve pores in the range of 1-100 nm [0024], but does not teach away from using a longer time, and further discloses "[t]he temperature and time of the oxidation processes may strongly affect the morphology and sizes of the pores formed in the various embodiments” [0026]. It is therefore the Examiner’s position that the tie of the heating/oxidation is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate working time, including those within the scope of the present claims, so as to produce desired pore sizes, including those outside the range desired by Lin.
Regarding claim 10 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 2, wherein the initial substrate is a copper foil (C15/L55-58, C17/56-59).  
Regarding claim 11 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 2, wherein attaching the perforated photoresist film to the graphene layer formed on the initial substrate comprises pressure bonding the perforated photoresist film to the graphene layer formed on the initial substrate (Tang C3/L60-C4/L8). 
Regarding claim 12 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 11, wherein a vacuum laminator may be used (Tang C7/L62-C8/L8), which will thus result in removing air between the perforated photoresist film and the graphene layer using a vacuum laminator prior to pressure-bonding the perforated photoresist film to the graphene layer formed on the initial substrate (Tang C3/L60-C4/L8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karnik in view of Lin, Tang and Tanaka as further evidenced by US 2010/0328398 A1 (hereinafter “Lambright”).
Regarding claim 7-8 Karnik in view of Lin, Tang and Tanaka discloses the method according to claim 2, wherein the photoresist may be DuPont PerMX series (Tang [0064]), which as evidenced by Lambright is an epoxy-based (i.e. epoxy resin) resist [0034]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


/Magali P Slawski/            Supervisory Patent Examiner, Art Unit 1773